Exhibit 99.1 Altair Nanotechnologies Reports First Quarter 2013 Financial Results Reno, NV (Marketwire  May 15, 2013)  Altair Nanotechnologies, Inc. (Altair) (NASDAQ: ALTI), today reported financial results for the first quarter ended March 31, 2013. Altair reported revenues of $1.9 million for the first quarter compared to $0.3 million for the same period in 2012. The gross loss was $0.3 million due to inventory cost adjustments and the launching of new electric grid products. Operating expenses were $3.2 million for the first quarter, a $1.6 million decrease from $4.8 million for the same period in 2012. Planned reductions were achieved and accounted for the decrease of $1.6 million in the research and development, sales and marketing, and general and administrative departments. The net loss for the first quarter of 2013 was $3.4 million ($0.29 per share) compared to a net loss of $4.9 million ($0.42 per share) for the same period in 2012. Our goal in 2012 was to advance our commercialization efforts, reduce cost and position the company for growth, stated Alexander Lee, Altairs Chief Executive Officer. Thus far in 2013, we can tangibly point to our achievements in each of these areas. We delivered a number of systems to our customers, who are impressed with our team and our products. We reduced our operating expenses this past quarter by 33% as compared to the same period last year. Moreover, we achieved this milestone, while we were ramping up our China operations. We have approximately 30 employees in China, and have made significant progress on the construction of our new manufacturing and assembly facilities. With respect to the critical issue of revenue, we recognized $1.9 million in revenue this quarter, and now have $7.1 million in deferred revenue. Lastly, when we add in the revenue that we expect to earn from our current customer base, which includes the Hawaii Natural Energy Institute, Proterra and the City of Wuan, it quickly becomes clear why 2013 will be a pivotal year for Altair. Highlights for the quarter ended March 31, 2013 and subsequent events include: ● In May 2013, Northern Altair Nanotechnologies Co., Ltd. (Northern Altair) bid for, and is expecting to acquire, a conditional 50-year land use right with respect to approximately 40.43 acres of industrial land in Wuan, China with an acquisition price of approximately $8.5 million, which includes various land transfer taxes and fees that are equal to approximately $1.2 million. In turn, we expect to receive cash incentives as part of our economic development deal, which shall be equal to our acquisition price. A deposit of $4.8 million was made on May 10, 2013, the closing date is expected to be in late May 2013 and the balance due at closing is expected to be approximately $3.7 million. ● In March 2013, the Company engaged in additional cost reduction measures, which will result in an estimated $200,000 decrease in our monthly operating expenses when fully implemented. ● In April 2013, we began to decommission our nano lithium titanate manufacturing equipment in Reno in order to prepare it for shipment to Northern Altair in mid-May 2013. ● In April 2013, Northern Altair transferred $1.5 million as a fifty percent pre-payment for the transfer of Altairs nano lithium titanate materials and equipment to Northern Altair . An additional $0.9 million was transferred in March 2013, and the balance due of $0.6 million is expected to be paid in June 2013. ALTAIR NANOTECHNOLOGIES REPORTS FIRST QUARTER 2 Page 2 ● In April 2013, Altairs subsidiary in China, received $1.9 million in near term cash incentives from the City of Wuan, China. The total cash incentives received to date from Wuan under our economic development deal is $13.7 million. ● In February 2013, Altair installed and commissioned a 1.2 megawatt ALTI ESS Advantage tm for Vestas Wind Systems in Denmark. This system is being used for the integration of wind power. ● In February 2013, we commenced shipments of our nano lithium titanate battery modules to Proterra, a leading manufacturer of all-electric transit buses. Under our May 2012 contract with Proterra, Altair is expected to deliver a minimum of $3.2 million of modules through the end of the year. ● In January 2013, Altair commissioned a 1.8 megawatt ALTI ESS System to Energy Storage Holdings in New Jersey. This system has entered into commercial operation, and is generating revenue through the sale of ancillary grid services. ● In January 2013, the Hawaii Natural Energy Institute purchased its third energy storage system. They ordered our new 2 megawatt ALTI-ESS Advantage tm , and we are working with them to schedule the installation of this system in either late-2013 or early-2014. ● In January 2013, Northern Altair commenced the construction of its nano lithium titanate manufacturing and energy storage assembly facilities in Wuan, China. Northern Altair expects to complete the construction of these facilities in the third quarter of this year. ● In October 2012, the Company entered into a contract with TSK Solar, a leading energy EPC contractor and engineering firm, to supply a 2 MW ALTI ESS Advantage tm system that will be installed at the San Fermin 26 MW photovoltaic solar farm in Loiza, Puerto Rico. The system was shipped and installed in December 2012, but will be commissioned in June 2013 upon the expected completion of the solar farm. To date, Altair has received $1.5 million in payments for this project. ● Altair continues to have discussions with large transportation and industrial customers in the U.S, Europe and Asia, who are interested in using our battery systems in a variety of applications where the high-power attributes of our battery are a key consideration. Several customers are now testing our application kits, modules and Power Rack systems for various commercial applications. ● In February 2011, we signed an $18 million contract with Inversiones Energéticas, S.A. de C.V. (INE) for the supply and installation of a 10 megawatt ALTI-ESS advanced battery system in El Salvador.In October 2012, INE conducted a technical review for the use of energy storage with the Unidad de Transacciones (UT), which is the regulatory body that oversees the transmission market in El Salvador. Nevertheless, the UT continues to review certain commercial issues related to INEs planned use of energy storage on the El Salvadoran grid, and as a result, INE has not yet issued Altair with a formal notice to proceed. We continue to support INE in its discussions with the UT. ALTAIR NANOTECHNOLOGIES REPORTS FIRST QUARTER 2 Page 3 Altairs cash and cash equivalents decreased by $1.4 million, from $12.4 million at December 31, 2012 to $10.9 million at March 31, 2013. The net decrease of $1.4 million resulted from the net loss of $3.4 million
